Dibell, J.
(dissenting).
In my judgment there was no question of contributory negligence of *313the plaintiffs intestates for submission to the jury.
On February 13, 1920, the following opinion was filed:
Per Curiam.
After a reargument of this cause and due consideration of the matter, a majority of the court are of the opinion that the issue of contributory negligence should be passed upon by another jury, and the order appealed from will therefore be reversed and a new trial granted. The members of the court agreeing to that conclusion are somewhat impressed with the idea that the inadvertent language of the trial cou-rt in its instruction to the jury as to the dirty of decedents for their own protection in crossing the railroad track, created an adverse impression on the minds of the jury, resulting in the verdict affirming contributory negligence on their part. With a new trial and this feature of the charge omitted, no doubt a fair and impartial verdict upon the particular issue may be had, though the new trial will be had upon all the issues in the case.
Reversed.